Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	Claims 1-10 are pending.
	Claim 1 has been amended.
	Claims 1-10 are under examination.

Response to arguments
	Applicant’s arguments with regard to the 35 USC § 102 rejection in the Office mailed December 29, 2021 have been fully considered and found persuasive (see page 7, ‘Remark’s filed April 28, 2020).  Thus, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Soil & Tillage Research 94: 493-502, 2007), in view of Tan et al. (Application No. CN103053256B, April 24, 2013, retrieved from Google Patents on December 13, 2021), in view of Jin et al (Int. J. Agric & Biol. Eng., Vol. 7, No. 4, pages 1-12, August 2014), in view of Sharaby et al (E3S Web of Conferences, 135, pages 1-19, 2019).

The claims read on a method comprising directly planting corn with minimal tillage under no soil ploughing but straw mulching after corn harvest, and directly planting wheat with minimal tillage under no soil ploughing but straw mulching after wheat harvest, thereby realizing zero crop rotation in annual wheat- corn planting, making the most of light and temperature resources and increasing regional annual grain yield, wherein said planting wheat and said planting corn comprise leveling, stubble cleaning, seeding and fertilization (claim 1).
Limitations include wherein a process after corn harvest in conventional production is changed to one-step process of leveling and seeding in a wheat seedbed; for corn planting, conventional direct stubble seeding of corn is changed to leveling and seeding in a corn seedbed (claim 2); wherein the wheat is seeded on the day or the next day after corn harvest; and the corn is seeded on the day or the next day after wheat harvest (claim 3); wherein the wheat is seeded on the day after corn harvest; and the corn is seeded on the day after wheat harvest (claim 4); wherein a no-tillage fertile-seeding drill is used for completing the process of leveling and seeding in the wheat seedbed; preferably, 2BMF Wheat No-tillage Planter is used (claim 5); wherein technical parameters of wheat planting are as follows: subsoiling depth of seedbed is 27-29 cm; finishing depth of seedbed is 11-13 cm; seedbed width is 17-19 cm; two rows of wheat are seeded in the seedbed, with a row spacing of 9-11 cm; both sides of the seedbed are undisturbed soil, with a width of 11-13 cm; wheat seeding depth is 3.5-4.5 cm; fertilization depth of seed fertilizer is 9-11 cm, and the fertilizer is applied 2.5-3.5 cm lateral to a wheat seed; seedbed finishing standard means that bulk density of 11-13 cm deep soil is preferably 1.1-1.2 g/cm’, and total soil porosity is 54-56% (claim 6); wherein the technical parameters of wheat planting are as follows: the subsoiling depth of seedbed is 28 cm; the finishing depth of seedbed is 12 cm; the seedbed width is 18 cm; two rows of wheat are seeded in the seedbed, with a row spacing of 10 cm; single side or both sides of the seedbed are undisturbed soil, with a width of 12 cm; the wheat seeding depth is 4 cm; the fertilization depth of seed fertilizer is 10 cm, and the fertilizer is applied 3 cm lateral to a wheat seed (claim 7); wherein a no-tillage fertile-seeding drill is used for completing the leveling and seeding in the corn seedbed; preferably, a Lovol MaterMacc vacuum precision planter is used (claim 8); wherein technical parameters of corn planting are as follows: subsoiling depth of corn seedbed is 19-21 cm; a row of corn is seeded in the seedbed; seedbed width is 9-11 cm; single side or both sides of the seedbed are undisturbed soil, with a width of 34-36 cm; row spacing of corn is 44-46 cm; finishing depth of seedbed is 7-9 cm; corn seeding depth is 2.5-3.5 cm; fertilization depth of seed fertilizer is 14-16 cm, and the fertilizer is just applied below the corn seed; seedbed finishing standard means that bulk density of 7-9 cm deep soil is preferably 1.1-1.2 g/cm3, and total soil porosity is 54-56%; preferably, the fertilizer is a slow-release fertilizer (claim 9); and wherein the technical parameters of corn planting are as follows: the subsoiling depth of corn seedbed is 20 cm; a row of corn is seeded in the seedbed; the seedbed width is 10 cm; single side or both sides of the seedbed are undisturbed soil, with a width of 35 cm; the row spacing of corn is 45 cm; the finishing depth of seedbed is 8 cm; the corn seeding depth is 3 cm; the fertilization depth of seed fertilizer is 15 cm (claim 10).

With regard to claim 1, Jin et al (2007) teach directly planting corn with no tillage through plant residue (i.e., straw mulching) and directly planting wheat with no tillage through plant residue (i.e., straw mulching) (see, for example, page 495, second column, section 2.2).
With regard to claim 2, Jin et al teach (2007) leveling and seeding corn and wheat directly in plant residue (i.e., stubble) (see, for example, page 495, second column, section 2.2).

Jin et al (2007) do not teach the limitation of fertilization as claimed in amended claim 1. Jin et al (2007) do not teach the limitations of claims 3-10. 

With regard to the fertilization limitation of amended claim 1, Jin et al (2014) teach fertilization when planting (see, for example, section 4.1.1).

With regard to claims 3 and 4, Tan et al teach wheat is seeded after corn harvest; and the corn is seeded after wheat harvest (see, for example, the ‘Abstract’).
With regard to claim 5, Jin et al (2014) teach 2BMF Wheat No-tillage Planter (see, for example, page 8, first column, section 4.1.1 and Figure 19).
With regard to claims 6-7, 9 and 10, Tan et al teach a subsoiling depth of 35-40 cm, a finishing depth of seedbed of 15-20 cm, a seedbed width of 10-12 cm, a row spacing of 30-90 cm, a seeding depth of 3-5 cm and a fertilization depth of 10-13 cm as well as a slow release fertilizer (see, for example, third page, ‘Summary of the invention’). In addition, Jin et al (2007) teach bulk density of at least 1.21 Mg/m3 and that bulk density is a significant indicator of water retention capability (i.e., soil porosity) (see, for example, page 496, second column, section 3.1). 
The differences in measurements disclosed in the claims and those cited by Tan et al and Jin et al (2007) would not make the claim non-obvious because there is no evidence indicating that measurements are critical. See MPEP 2144.05(II)(A).
With regard to claim 8, Sharaby et al teach a MaterMacc vacuum precision planter (see, for example, page 3, Table 1, page 6, Figure 1, page 10, Table 3).
It would have been obvious to one of ordinary skill in the art to combine and modify the cited references. One of ordinary skill in the art would have been motivated to combine and modify the cited references because Jin et al teach that no-till farming increases crop yield and water use efficiency and Tan et al teach that minimal tillage or no tillage does not destroy the soil and limits the breaking of the ground as well as being conducive to keeping soil microbes stable as compared to conventional tillage (see, for example, fourth page, middle paragraph). One of ordinary skill in the art would have been motivated to combine the teachings of Jin et al because Jin et al teach that 2BMF planter maximizes residue clearance which achieves anti-blocking (see, for example, page 8, section 4.1.1). One of ordinary skill in the art would have been motivated to further combine the teachings of Sharaby et al because Sharaby et al teach that vacuum planters do not require seed grading and are highly accurate at high speeds (see, for example, page 5, Table 2).

Response to arguments
Applicant argues that the amended claim 1 discloses that the wheat and corn is not planted through plant residue but planted on the seedbed with stubble cleaning which Jin et al (2007) do not teach (see page 7, fifth paragraph of ‘Remarks’ filed April 28, 2022).
This is not persuasive. Jin et al (2014) teaches stubble cleaning of seedbeds (see, for example, section 4.1.1 where it teaches “residue clearance is maximized” which implies stubble cleaning of seedbeds).

Applicant argues that Tan et al teaches that the wheat seedbed is suffered from rotary tillage before seeding but amended claim 1 discloses no tillage is operated on the wheat seedbed (see page 7, sixth paragraph of ‘Remarks’ filed April 28, 2022).
This is not persuasive. As stated above, Jin et al (2007) teach directly planting corn with no tillage through plant residue (i.e., straw mulching) and directly planting wheat with no tillage through plant residue (i.e., straw mulching) (see, for example, page 495, second column, section 2.2).

Applicant argues that Jin et al (2014) and Sharaby et al are silent to the planting method of claim 1 (see page 7, last paragraph to page 8, line 1 of ‘Remarks’ filed April 28, 2022).
This is not persuasive. As stated above, Jin et al (2014) was cited to teach fertilization when planting and Sharaby et al was cited to teach a MaterMacc vacuum precision planter. It is not necessary for Jin et al (2014) and Sharaby et al to individually teach the planting method of claim 1 because it is the combination of the cited references that teach the claimed invention, as discussed above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the row spacing of wheat and corn in claim 1 is different from that of Tan et al (see page 8, fourth paragraph of ‘Remarks’ filed April 28, 2022).
This is not persuasive. There is no disclosure of any row spacing in claim 1.

Applicant argues that the technical parameters of claims 6-7 and 9-10 have an important influence on regional annual grain yield and point to tables 1-4 of the specification as evidence (see page 8, fourth paragraph to page 9, first paragraph of ‘Remarks’ filed April 28, 2022).
This is not persuasive. Though the tables in the specification cited by Applicant show that the claimed parameters are significantly different compared to conventional production technology there is no evidence that similar parameters, such as those taught by Tan et al would not also be measurably better as compared to conventional production. Applicant’s comparison of the claimed parameters with those disclosed in Tan et al are not persuasive because the comparisons are not from the same study; thus, a comparison of the parameters from different environments, locations, years, etc. would not show a true difference. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Applicant argues that in Tan et al the wheat seedbed is suffered from rotary tillage, which may cause the shallowing of the cultivated layer and the destruction of the microbial flora of the cultivated layer, which is very unfavorable to production (see page 9, second paragraph of ‘Remarks’ filed April 28, 2022).
This is not persuasive. The Tan et al references was used to teach subsoiling depth, finishing depth, seedbed width, row spacing, seeding depth and fertilization depth with regards to claims 6-7 and 9-10. Thus, any teachings of shallowing of the cultivated layer or microbial flora destruction is not relevant. It is noted, as stated above, that Tan et al teach that minimal tillage or no tillage does not destroy the soil and limits the breaking of the ground as well as being conducive to keeping soil microbes stable as compared to conventional tillage.

Applicant argues that Tan et al teaches away from combining Jin et al with Tan et al (see page 9, third paragraph of ‘Remarks’ filed April 28, 2022).
This is not persuasive. Obviousness does not require absolute predictability of success. Id. at 903, 7 USPQ2d at 1681. In addition, as stated above, Jin et al teach no-till farming increases crop yield and water use efficiency and Tan et al teach that minimal tillage or no tillage does not destroy the soil and limits the breaking of the ground as well as being conducive to keeping soil microbes stable as compared to conventional tillage; thus one of ordinary skill in the art would have been motivated to combine and modify these teachings to produce the claimed invention.

Conclusion
Claims 1-10 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661